On Rehearing.
(February 3, 1903.)
The petition to rehear has been carefully considered, and must be denied. The questions raised by it chiefly concern the correctness of the result reached as regards that part of the land in controversy claimed as accretions formed against what was the eastern bank of Island No. 37. Plaintiff claimed said new-formed land under two distinct lines of title: First, as an accretion to the tract of land on Island 37 conveyed in 1869 by Robert I. Chester to Mrs. Martha P. Smith, and to plaintiff by sundry mesne conveyances, the last being from W. J. Caesar; second, under a grant from the state of Tennessee.
We did not support the instruction of the court below upon any theory that this new-made land was not formed by the slow and gradual process called “accretion,” but upon the ground that, whether accretions or not, the plaintiff in error could not recover in an action of ejectment without showing either that he was a riparian proprietor against whose lands the locus in quo had formed or that he held a legal title derived from some other source. The conclusion we reached was *839that the plaintiff had not shown title to such accretions by reason of riparian ownership, nor any title derived from any other source, and that the instruction to find for the defendant was therefore not erroneous. This conclusion was reached upon the construction of the title papers introduced by the plaintiff, including the Humphrey survey and plots of the old grants on Island 37, and upon the undisputed physical facts necessary to the interpretation of the title papers. Manifestly, the question of title, not turning upon conflicting evidence, was a question of law for the court below. If the plaintiff failed to show such a legal title as would support an action of ejectment, it was the duty of the court to instruct for the defendant; for it was a matter of no concern to the plaintiff whether the locus in quo was the property of the heirs of John Trigg, Mrs. Martha P. Smith, or of the defendant. If the plaintiff had failed to show title in himself, his case broke down, and that was an end of it. It was an inadvertence in our former opinion to say that the title to the two John Trigg, grants was outstanding “in the heirs of John Trigg.” It was not necessary to say more than that the title was not in the plaintiff, and that we did find as a result of the proper interpretation of the deeds under which the plaintiff holds his land on Island 37. In a later part of the same opinion we referred to the title to the Trigg grants as being in the heirs of John Trigg “or his assigns.”
The original contention, vigorously supported by the briefs of plaintiff’s counsel, was that the wasting away of the Trigg lands operated as a complete destruction of that title, and that plaintiff’s land thereby became riparian, and entitled to all accretions thereafter formed, although made on the site of the submerged Trigg lands. It was further contended that, as the accretions here involved had been made long before Mrs. Smith conveyed her Chester land, thus become riparian, to S. M. Jarvis, through whom plaintiff claims, with a clause conveying all accretions to the land described, this accretion clause operated to pass the locus in quo, because it was an accretion to the land conveyed. This contention we did not accept. Upon the contrary, we held that the accretions in question were not accretions to the Chester land conveyed by Mrs. Smith, but accretions inuring to the benefit of'the owners of the two Trigg grants. It is as unnecessary now as when we wrote our opinion to decide whether Mrs. Martha P. Smith had acquired the title to the two Trigg grants before she made her mortgage to S. M. Jarvis in 1889. If she did not convey the lands covered by those grants, it in no way assists the plaintiff.
The plaintiff’s contention now is that if Mrs. Martha P. Smith in fact owned the two Trigg tracts when she made the mortgage to Jarvis, under whom the plaintiff remotely claims, that effect should be given to that fact in applying that clause of her deed which recites that it is “understood and agreed that this conveyance carries with it all accretions now formed or sodded to said above-described lands,” and that we should hold that she intended to convey her Trigg lands and the accretions thereto under the description of “accretion now formed and sodded to said above-described lands.” Now, the land described in her deed was a tract of land conveyed to her in 1869 by Robert I. Chester, and being for the most part the land shown on *840the Humphrey map as the Potter 640-acre tract. ' Chester described his eastern boundary as the western line of the John Trigg 152-acre grant, also shown on the Humphrey map. The call of his deed was to run south with the western line of Trigg to the Tennessee river, thence with the meanders'of the Tennessee river to the eastern line of the Byrne 204já-acre tract, and with that line to the beginning. The only material difference in the description of the land conveyed to Mrs. Smith by Chester in 1869 and that conveyed by her to Jarvis in 1889 is that, after describing the land as described in Chester’s deed, she added a clause in these words:
“It is hereby understood and agreed that at the present time the Mississippi river has changed its course, and does not now touch any of the above-described lands, and that where said river is named as a boundary line it is understood to mean where said river once ran, which course or bed is now dry, and known as ‘McKenzie’s Chute’; and it is further understood and agreed that this conveyance carries with it all accretions now formed or sodded to said above-described lands.”
Now, “the above-described lands” confessedly do not include by description these two Trigg tracts. Upon the contrary she necessarily excludes these Trigg lands by her specific call for a corner in the western line of the Trigg 152-acre tract, a corner standing on a part of that tract which had never been washed away, and by making the western line of that grant the eastern line of the land conveyed. Having thus deliberately excluded the locus in quo by this call for the western line of the Trigg 152-acre tract, it is now insisted that she subsequently included the same by the description of “lands now formed or sodded to the above-described lands.” The improbability that she intended any such thing is further indicated by the fact that, when she made this deed to Jarvis in 1889, these Trigg lands had been for 10 years or more high and dry land, and were claimed by her under ,a distinct deed, made long after her deed from Chester, describing them by specific metes and bounds.
The only argument advanced now in support of the construction claimed for her accretion clause is that there is no other new-made land to which the term “accretion,” used in her deed, can be applied, and that, in order to give some effect to that clause, we should construe it as operating to convey the locus in quo to Jarvis, although it did not answer the description of an accretion added to the lands specifically described and conveyed. But this is an unfounded assumption. If her deed to Jarvis be construed, as the brief for a rehearing contends, as bounding the land described and conveyed on the east and south by what is called the “high bank of 1876,” meaning the river bank as it was at the flood of 1876, she will exclude the whole southeastern corner of the Potter 640-acre tract; for that high bank is shown' to have bent westwardly from a point only 32 poles south of the northwest corner of the Trigg 152-acre tract. This interpretation would also exclude the land inside of the Potter grant which is occupied by the bed of what is called “old river,” and shown on the Humphrey map, as well as lying south of that channel as defined and plotted by plaintiff’s witness Humphrey. Now, all thus Excluded was plainly included in'Chester’s deed to her, and, if Jarvis was to get all of the land which she got from Chester, he got the part restored by acere*841tion only as an accretion to that specifically described. That the bed of the so-called “old river” had filled up so as to be dry, tillable land, save in times of high water, is the claim and contention of plaintiff. If, therefore, we are right in saying that the accretion upon the site of the Trigg grants inured to the owner of those grants, the accretion made upon the washed-away parts of the land conveyed by Chester to Mrs. Smith inured to the benefit of her title, and passed as accretions to her grantee, being literally accretions to the lands described in her deed.
But, if the third call in Mrsi Smith’s deed to Jarvis be extended to the old channel of McKenzie’s Chute, as shown on the Humphrey map, in accordance with the explanation she makes in her deed as to what she meant by calling for McKenzie’s Chute, the case is no better. That chute was one of the main channels of the Mississippi river, and is now dry land. Now, if accretions have formed against the old shore of Island 37 as a result of the cut-off of 1876, such accretions would follow the title of the shore against which they formed. In this event the made land which shall prove to be an accretion to that described by the deed, which calls to follow the meanders of the river to the eastern or upper line of the Byrne tract of 204^ acres, would pass under her accretion clause to Jarvis, her grantee. There is in no event any reason for stretching the meaning of her accretion clause, to cover lands otherwise plainly excluded, merely for the purpose of giving some effect to that clause. If it be said that in fact the new-made land in the bed of McKenzie’s Chute is not an accretion to the shore of Island 37, but to the opposite bank, there would still be no greater reason for applying the accretion clause to the new-made land on her eastern boundary, than upon her southern, and the deed should be construed as applicable only to such accretions as were in law and fact accretions to the land described, if it should turn out that there was any such accretion. The case is not one where we can reform her deed. It must stand as she wrote it.
The other matters touched upon in the petition are mere rearguments of questions once argued and once decided.